Exhibit E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Nine Months Ended (Dollars in thousands, except per share amounts) September 30, September 30, 2008 2007 2008 2007 Revenues: Rental and other property $ 102,907 $ 95,012 $ 302,898 $ 275,747 Management and other fees from affiliates 1,311 1,268 3,965 3,662 104,218 96,280 306,863 279,409 Expenses: Property operating, excluding real estate taxes 25,719 22,949 74,625 66,707 Real estate taxes 8,630 8,185 24,904 23,298 Depreciation and amortization 27,952 24,169 82,564 69,036 Interest 19,399 19,459 57,835 57,688 Amortization of deferred financing costs 686 701 2,109 2,054 General and administrative 6,524 6,415 19,600 18,519 88,910 81,878 261,637 237,302 Earnings from operations 15,308 14,402 45,226 42,107 Gain on sale of real estate 2,446 - 2,446 - Interest and other income 2,847 2,407 8,048 7,454 Equity income co-investments 335 322 7,325 2,767 Minority interests (5,666 ) (5,088 ) (16,929 ) (15,459 ) Income before discontinued operations 15,270 12,043 46,116 36,869 Income (loss) and gain from discontinued operations, net of minority interests (584 ) 265 (1,417 ) 25,172 Net income 14,686 12,308 44,699 62,041 Dividends to preferred stockholders (2,310 ) (2,311 ) (6,931 ) (6,864 ) Net income available to common stockholders $ 12,376 $ 9,997 $ 37,768 $ 55,177 Net income per share - basic $ 0.50 $ 0.40 $ 1.52 $ 2.26 Net income per share - diluted $ 0.49 $ 0.39 $ 1.50 $ 2.21 See Company’s 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Nine Months Ended Selected Line Item Detail September 30, September 30, (Dollars in thousands) 2008 2007 2008 2007 Rental and other property Rental $ 97,104 $ 89,499 $ 285,653 $ 259,879 Other property 5,803 5,513 17,245 15,868 Rental and other property $ 102,907 $ 95,012 $ 302,898 $ 275,747 Management and other fees from affiliates Management $ 833 $ 936 $ 2,395 $ 2,524 Development and redevelopment 478 332 1,570 799 Promote interest from Fund I - - - 339 Management and other fees from affiliates $ 1,311 $ 1,268 $ 3,965 $ 3,662 General and administrative General and administrative $ 10,050 $ 9,154 $ 30,412 $ 26,572 Allocated to property operating expenses - administrative (2,228 ) (1,536 ) (6,777 ) (4,433 ) Capitalized to real estate (1,298 ) (1,203 ) (4,035 ) (3,620 ) Net general and administrative $ 6,524 $ 6,415 $ 19,600 $ 18,519 Interest and other income Interest income $ 1,036 $ 771 $ 3,050 $ 2,657 Lease income, net 1,811 1,636 4,998 4,797 Interest and other income $ 2,847 $ 2,407 $ 8,048 $ 7,454 Equity income in co-investments Equity income in co-investments $ 335 $ 322 $ 1,007 $ 421 Gain on sale of co-investment, promote interest, and fees - - 6,318 2,346 Equity income in co-investments $ 335 $ 322 $ 7,325 $ 2,767 Minority interests Limited partners of Essex Portfolio, L.P. $ 1,571 $ 1,331 $ 4,858 $ 4,225 Perpetual preferred distributions 2,559 2,559 7,678 7,678 Third party ownership interests 417 190 1,016 463 DownREIT limited partners' distributions 1,119 1,008 3,377 3,093 Minority interests $ 5,666 $ 5,088 $ 16,929 $ 15,459 See Company's 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations(Dollars in thousands, except share and per share amounts) Three Months EndedSeptember 30, Nine Months EndedSeptember 30, 2008 2007 % Change 2008 2007 % Change Funds from operations Net income available to common stockholders $ 12,376 $ 9,997 $ 37,768 $ 55,177 Adjustments: Depreciation and amortization 28,581 25,612 84,998 72,496 Gains not included in FFO (2,492 ) (64 ) (2,492 ) (14,565 ) Minority interests and co-investments (1) 2,217 1,777 6,534 6,114 Funds from operations $ 40,682 $ 37,322 $ 126,808 $ 119,222 FFO per share-diluted $ 1.46 $ 1.33 9.5 % $ 4.58 $ 4.34 5.7 % Components of the change in FFO Non-recurring items: Write-off of deferred charges 245 - 245 - Joint venture - promote interest and fees - - (6,318 ) (10,068 ) Fund I - promote interest - - - (339 ) Income generated from TRS activities, net of taxes and expenses - - - (413 ) Funds from operations excluding non-recurring items 40,927 37,322 120,735 108,402 FFO excluding non-recurring items per share-diluted $ 1.47 $ 1.33 10.2 % $ 4.37 $ 3.94 10.7 % Changes in recurring items: Same-property NOI $ 2,192 $ 8,590 Non-same property NOI 2,488 9,037 Management and other fees from affiliates 43 642 Interest expense and amortization of deferred financing costs 75 (202 ) Other items, net (1,193 ) (5,734 ) $ 3,605 $ 12,333 Weighted average number of shares outstanding diluted (2) 27,910,297 28,043,125 27,657,449 27,482,406 (1) For the three and nine months ended September 30, 2008, the amounts included the following adjustments: (i) minority interest related to Operating Partnership units totaling $1.6 million and $4.9 million, respectively, (ii) add back depreciation from unconsolidated co-investments and less depreciation attribuable to third-party ownership of consolidated co-investments totaling $0.6 million and $1.6 million, respectively. (2) Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) September 30, 2008 December 31, 2007 Real Estate: Land and land improvements $ 669,322 $ 670,494 Buildings and improvements 2,485,788 2,447,265 3,155,110 3,117,759 Less:accumulated depreciation (612,249 ) (541,987 ) 2,542,861 2,575,772 Real estate - held for sale, net 15,983 - Real estate under development 347,979 233,445 Co-investments 66,363 64,191 2,973,186 2,873,408 Cash and cash equivalents 45,956 22,483 Marketable securities 58,614 2,017 Notes and other receivables 46,749 50,536 Other assets 23,474 20,286 Deferred charges, net 11,347 11,593 Total assets $ 3,159,326 $ 2,980,323 Mortgage notes payable $ 1,341,327 $ 1,262,873 Mortgage notes payable - held for sale 10,799 - Exchangeable bonds 225,000 225,000 Lines of credit 153,000 169,818 Other liabilities 133,557 104,442 Total liabilities 1,863,683 1,762,133 Minority interests 279,930 281,960 Series G cumulative convertible preferred stock, liquidation value 145,912 145,912 Stockholders' Equity: Common stock 2 2 Series F cumulative redeemable preferred stock, liquidation value 25,000 25,000 Additional paid-in-capital 982,754 857,109 Distributions in excess of accumulated earnings (122,044 ) (82,805 ) Accumulated other comprehensive (loss) income (15,911 ) (8,988 ) Total stockholders' equity 869,801 790,318 Total liabilities and stockholders' equity $ 3,159,326 $ 2,980,323 See Company's 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - September 30, 2008 (Dollars in thousands) Percentage of Total Debt Balance Outstanding Weighted Average Interest Rate Weighted Average Maturity In Years Mortgage notes payable Fixed rate - secured 64 % $ $1,105,695 6.1 % 5.6 Variable rate debt(1) 14 % 246,431 3.6 % 21.5 Total mortgage notes payable 78 % 1,352,126 5.7 % 8.5 Exchangeable bonds (2) 13 % 225,000 3.6 % Line of credit - secured (3) 6 % 100,000 3.1 % Line of credit - unsecured (4) 3 % 53,000 3.3 % Total lines of credit 9 % 153,000 3.2 % Total debt 100 % $ $1,730,126 5.3 % Scheduled principal payments (excludes lines of credit) Weighted Average Interest Rate 2008 $ - - 2009 40,556 6.3 % 2010 153,007 8.1 % 2011 151,916 6.4 % 2012 31,870 5.4 % Thereafter 1,199,777 5.0 % Total 1,577,126 5.5 % Capitalized interest for the three and nine months ended September 30, 2008 was approximately $2.9 million and $8.2 million, respectively. (1) $228.6 million of the variable rate debt is tax exempt, and $129.1 million of the tax exempt debt is subject to interest rate protection agreements. (2) Exchangeable bonds total $225 million and mature in November 2025. This is an unsecured obligation of the operating partnership, and is fully and unconditionally guaranteed by Essex Property Trust, Inc. (3) Secured line of credit commitment is $100 million and matures in January 2009.This line is secured by eight of Essex's apartment communities. The underlying interest rate is currently the Freddie Mac Reference Rate plus .55% to .59%.The Company has signed a letter of commitment to enter a new five-year secured line of credit facility to replace the exisiting facility.The new secured facility increases the size of the existing facility from $100 million to $150 million, and the new facility will be expandable to $250 million.The Company anticipates the closing date for the new secured facility will occur before the end of the fourth quarter of 2008. (4) Unsecured line of credit commitment is $200 million and matures in March 2009, with an option for a one-year extension.The underlying interest rate on this line is based on a tiered rate structure tied to the Company's corporate ratings and is currently at LIBOR plus 0.80%. See Company's 10-Q for additional disclosures S-5 E S S E XP R O P E R T YT R U S T, I N C. Capitalization - September 30, 2008 (Dollars and shares in thousands, except per share amounts) Total debt $ 1,730,126 Common stock and potentially dilutive securities Common stock outstanding 25,944 Limited partnership units (1) 2,435 Options-treasury method 117 Total common stock and potentially dilutive securities 28,496 shares Common stock price per share as of September 30, 2008 $ 118.33 Market value of common stock and potentially dilutive securities $ 3,371,932 Preferred units/stock $ 304,500 Total equity capitalization $ 3,676,432 Total market capitalization $ 5,406,558 Ratio of debt to total market capitalization 32.0 % (1) Assumes conversion of all outstanding operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-Q for additional disclosures S-6 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Quarter ended September 30, 2008 and 2007 (Dollars in thousands, except per concessions amounts) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2008 2007 % Change 2008 2007 % Change 2008 2007 % Change 2008 2007 2008 2007 % Change Revenues: Same-property revenue $ 48,237 $ 47,701 1.1 % $ 20,080 $ 18,527 8.4 % $ 16,493 $ 15,349 7.5 % $ - $ - $ 84,810 $ 81,577 4.0 % Non-same property revenue (2) 5,205 4,728 10,436 7,081 1,776 1,006 680 620 18,097 13,435 Total Revenues $ 53,442 $ 52,429 $ 30,516 $ 25,608 $ 18,269 $ 16,355 $ 680 $ 620 $ 102,907 $ 95,012 Property operating expenses: Same-property operating expenses $ 15,312 $ 15,054 1.7 % $ 6,589 $ 6,188 6.5 % $ 5,760 $ 5,378 7.1 % $ - $ - $ 27,661 $ 26,620 3.9 % Non-same property operating expenses (2) 1,848 1,396 4,050 2,501 472 297 318 320 6,688 4,514 Total property operating expenses $ 17,160 $ 16,450 $ 10,639 $ 8,689 $ 6,232 $ 5,675 $ 318 $ 320 $ 34,349 $ 31,134 Net operating income (NOI): Same-property NOI $ 32,925 $ 32,647 0.9 % $ 13,491 $ 12,339 9.3 % $ 10,733 $ 9,971 7.6 % $ - $ - $ 57,149 $ 54,957 4.0 % Non-same property NOI (2) Redevelopment communities 3,186 3,008 3,335 3,204 447 398 - - 6,968 6,610 Acquired communities 355 324 2,985 1,376 857 311 - - 4,197 2,011 Development communities (184 ) - 66 - (118 ) - Other real estate assets (1) - 362 300 362 300 Total non-same property NOI 3,357 3,332 6,386 4,580 1,304 709 362 300 11,409 8,921 Total NOI $ 36,282 $ 35,979 $ 19,877 $ 16,919 $ 12,037 $ 10,680 $ 362 $ 300 $ 68,558 $ 63,878 Same-property operating margin 68 % 68 % 67 % 67 % 65 % 65 % 67 % 67 % Same-property turnover percentage 68 % 67 % 62 % 64 % 69 % 72 % 67 % 67 % Same-property concessions $ 251 $ 394 $ 114 $ 76 $ 63 $ 57 $ 428 $ 527 Average same-property concessions per turn (3) $ 133 $ 213 $ 182 $ 117 $ 77 $ 67 $ 129 $ 157 Net operating income percentage of total 53 % 56 % 29 % 27 % 18 % 17 % 100 % 100 % Loss to lease (4) $ (870 ) $ 7,295 $ 910 $ 7,335 Loss to lease as a percentage of rental income (0.5 %) 5.7 % 1.4 % 1.9 % Reconciliation of apartment units at end of period Same-property apartment units 11,081 4,083 4,752 19,916 Consolidated Apartment Units 12,225 12,225 6,457 6,361 5,338 5,005 24,020 23,591 Joint Venture 480 480 1,575 2,101 515 515 2,570 3,096 Under Development (5) 543 743 693 238 422 127 1,658 1,108 Total apartment units at end of period 13,248 13,448 8,725 8,700 6,275 5,647 28,248 27,795 Percentage of total 47 % 49 % 31 % 31 % 22 % 20 % 100 % 100 % Average same-property financial occupancy 95.4 % 95.5 % 97.8 % 96.8 % 96.8 % 95.9 % 96.3 % 95.9 % (1) Other real estate assets consists mainly of retail space and commercial properties and their operating results are classified in non-same property results. (2) Includes properties which subsequent to July 1, 2007 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same property turnover percentage times the same-property apartment units. (4) Loss to lease represents the annualized difference between market rents (without considering the impact of rental concessions) and contractual rents. These numbers include the Company's pro-rata interest in unconsolidated properties. (5) Fund II owns 395 of the units under development as of September 30, 2008. See Company's 10-Q for additional disclosures S-7 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Nine months ended September 30, 2008 and 2007 (Dollars in thousands, except per concessions amounts) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2008 2007 % Change 2008 2007 % Change 2008 2007 % Change 2008 2007 2008 2007 % Change Revenues: Same-property revenue $ 140,566 $ 137,921 1.9 % $ 59,021 $ 53,655 10.0 % $ 46,344 $ 42,830 8.2 % $ - $ - $ 245,931 $ 234,406 4.9 % Non-same property revenue (2) 19,159 17,711 29,761 17,467 6,011 4,314 2,036 1,849 56,967 41,341 Total Revenues $ 159,725 $ 155,632 $ 88,782 $ 71,122 $ 52,355 $ 47,144 $ 2,036 $ 1,849 $ 302,898 $ 275,747 Property operating expenses: Same-property operating expenses $ 44,027 $ 42,946 2.5 % $ 19,195 $ 18,174 5.6 % $ 15,762 $ 14,929 5.6 % $ - $ - $ 78,984 $ 76,049 3.9 % Non-same property operating expenses (2) 6,116 5,078 11,585 5,867 1,668 1,180 1,176 1,831 20,545 13,956 Total property operating expenses $ 50,143 $ 48,024 $ 30,780 $ 24,041 $ 17,430 $ 16,109 $ 1,176 $ 1,831 $ 99,529 $ 90,005 Net operating income (NOI): Same-property NOI $ 96,539 $ 94,975 1.6 % $ 39,826 $ 35,481 12.2 % $ 30,582 $ 27,901 9.6 % $ - $ - $ 166,947 $ 158,357 5.4 % Non-same property NOI (2) Redevelopment communities 12,299 11,990 9,655 9,577 2,834 2,429 - - 24,788 23,996 Acquired communities 928 643 8,330 2,023 1,509 705 - - 10,767 3,371 Development communities (184 ) - 191 - 7 - Other real estate assets (1) - 860 18 860 18 Total non-same property NOI 13,043 12,633 18,176 11,600 4,343 3,134 860 18 36,422 27,385 Total NOI $ 109,582 $ 107,608 $ 58,002 $ 47,081 $ 34,925 $ 31,035 $ 860 $ 18 $ 203,369 $ 185,742 Same-property operating margin 69 % 69 % 67 % 66 % 66 % 65 % 68 % 68 % Same-property turnover percentage 58 % 57 % 55 % 53 % 53 % 62 % 56 % 57 % Same-property concessions $ 1,025 $ 1,105 $ 419 $ 262 $ 214 $ 151 $ 1,658 $ 1,518 Average same-property concessions per turn (3) $ 220 $ 243 $ 250 $ 161 $ 118 $ 71 $ 203 $ 183 Average same-property financial occupancy 95.5 % 95.5 % 97.5 % 96.2 % 96.8 % 96.0 % 96.2 % 95.7 % (1) Other real estate assets consists mainly of retail space and commercial properties and their operating results are classified in non-same property results. (2) Includes properties which subsequent to January 1, 2007 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same property turnover percentage times the same-property apartment units. See Company's 10-Q for additional disclosures S-7.1 E S S E XP R O P E R T YT R U S T, I N C. Revenue by County - Quarters ended September 30, 2008, September 30, 2007 and June 30, 2008 (Dollars in thousands, except average property rental rates) Average Property Rental Rates Property Revenue Property Revenue Region Units September30,2008 September30,2007 % Change September30,2008 September30,2007 % Change June 30,2008 Sequential% Change Southern California Ventura County 3,004 1,375 $ 1,399 -1.7 % $ 12,456 $ 12,525 -0.6 % $ 12,535 -0.6 % Los Angeles County 2,754 1,835 1,808 1.5 % 14,872 14,800 0.5 % 15,004 -0.9 % Orange County 2,037 1,543 1,533 0.7 % 9,600 9,341 2.8 % 9,514 0.9 % San Diego County 2,771 1,123 1,099 2.2 % 9,489 9,164 3.5 % 9,403 0.9 % Santa Barbara County 239 1,873 1,740 7.6 % 1,180 1,198 -1.5 % 1,281 -7.9 % Riverside County 276 800 836 -4.3 % 640 673 -4.9 % 681 -6.0 % Total same-property 11,081 1,454 1,443 0.8 % 48,237 47,701 1.1 % 48,418 -0.4 % Los Angeles County 1,036 1,505 4,775 4,305 Santa Barbara County 108 1,367 430 422 Non-same property 1,144 1,495 5,205 4,727 Northern California San Francisco MSA 175 1,832 1,715 6.8 % 964 887 8.7 % 963 0.1 % Santa Clara County 1,870 1,678 1,552 8.1 % 9,537 8,846 7.8 % 9,235 3.3 % Alameda County 200 1,358 1,266 7.3 % 823 763 7.9 % 826 -0.4 % San Mateo County 768 1,652 1,457 13.4 % 3,879 3,309 17.2 % 3,773 2.8 % Contra Costa County 1,070 1,493 1,470 1.6 % 4,877 4,722 3.3 % 4,899 -0.4 % Total same-property 4,083 1,615 1,506 7.2 % 20,080 18,527 8.4 % 19,696 1.9 % Santa Clara County 578 1,524 2,633 1,851 Alameda County 916 1,290 3,626 3,167 Contra Costa County 650 1,581 3,154 1,539 Other 230 1,495 1,023 524 Non-same property 2,374 1,446 10,436 7,081 Seattle Metro Total same-property 4,752 1,108 1,034 7.2 % 16,493 15,349 7.5 % 16,075 2.6 % Non-same property 586 1,367 1,776 1,006 Other Real Estate Assets 680 620 Total same-property revenue 19,916 $ 1,404 $ 1,359 3.4 % $ 84,810 $ 81,577 4.0 % $ 84,189 0.7 % Total non-same property revenue 4,104 $ 1,436 $ 18,097 $ 13,434 See Company's 10-Q for additional disclosures S-8 E S S E XP R O P E R T YT R U S T, I N C. Revenue by County - Nine months ended September 30, 2008 and 2007 (Dollars in thousands, except average property rental rates) Average Property Rental Rates Property Revenue Region Units YTD 2008 YTD 2007 % Change YTD 2008 YTD 2007 % Change Southern California Ventura County 3,004 $ 1,383 $ 1,388 -0.4 % $ 37,345 $ 37,470 -0.3 % Los Angeles County 2,754 1,837 1,779 3.3 % 44,944 43,655 3.0 % Orange County 2,037 1,546 1,519 1.8 % 28,530 27,710 3.0 % San Diego County 2,416 1,099 1,069 2.8 % 24,023 23,374 2.8 % Santa Barbara County 239 1,820 1,704 6.8 % 3,771 3,646 3.4 % Riverside County 276 819 832 -1.6 % 1,953 2,066 -5.5 % Total same-property 10,726 1,462 1,434 2.0 % 140,566 137,921 1.9 % Los Angeles County 1,036 1,340 13,809 12,996 San Diego County 355 1,258 4,076 3,884 Santa Barbara County 108 1,342 1,274 831 Non-same property 1,499 1,324 19,159 17,711 Northern California San Francisco MSA 175 1,799 1,677 7.3 % 2,853 2,607 9.4 % San Mateo County 768 1,615 1,374 17.5 % 11,315 9,306 21.6 % Santa Clara County 1,870 1,642 1,514 8.5 % 27,899 25,746 8.4 % Alameda County 200 1,329 1,234 7.7 % 2,446 2,232 9.6 % Contra Costa County 1,070 1,491 1,453 2.6 % 14,508 13,764 5.4 % Total same-property 4,083 1,575 1,445 9.0 % 59,021 53,655 10.0 % Santa Clara County 578 1,496 7,666 4,604 Alameda County 916 1,270 10,470 9,616 Contra Costa County 650 1,587 9,247 2,244 Other 230 1,169 2,378 1,003 Non-same property 2,374 1,402 29,761 17,467 Seattle Metro Total same-property 4,560 1,082 1,001 8.1 % 46,344 42,830 8.2 % Non-same property 778 1,312 6,011 4,314 Other Real Estate Assets 2,036 1,849 Total same-property revenue 19,369 $ 1,399 $ 1,339 4.5 % $ 245,931 $ 234,406 4.9 % Total non-same property revenue 4,651 $ 1,346 $ 56,967 $ 41,341 See Company's 10-Q for additional disclosures S-8.1 E S S E XP R O P E R T YT R U S T, I N C. Development Pipeline - September 30, 2008 (Dollars in millions) Estimated Units Estimated retail sq. feet (1) Incurred toDate Estimated Remaining Costs Estimated Total Cost Construction Start Construction Complete Initial Occupancy Stabilized Operations Development Projects Project Name Location Belmont Station Los Angeles, CA 275 - $ 75.5 $ 2.2 $ 77.7 Jan-06 Aug-08 Aug-08 Jun-09 The Grand Oakland, CA 238 7,800 78.9 17.3 96.2 Dec-06 Dec-08 Jan-09 Sep-09 Fourth Street Berkeley, CA 171 15,500 20.2 50.4 70.6 Apr-08 Feb-10 Feb-10 Aug-10 Joule Broadway (2) Seattle, WA 295 29,100 27.8 76.5 104.3 May-08 Sep-10 Jul-10 May-11 Tasman Place Sunnyvale, CA 284 48,300 25.3 113.6 138.9 Feb-09 Mar-11 Apr-11 Nov-11 Consolidated - Development Projects 1,263 100,700 227.7 260.0 487.7 Development Projects - Fund II Project Name Location Eastlake 2851 (3) Seattle, WA 127 9,300 34.0 1.4 35.4 Aug-06 Jun-08 Apr-08 Jan-09 Studio 40-41 Studio City, CA 149 - 44.6 16.0 60.6 Jun-07 Jun-09 Mar-09 Aug-09 Cielo Chatsworth, CA 119 - 22.8 16.7 39.5 Jun-07 May-09 May-09 Sep-09 Fund II - Development Projects 395 9,300 101.4 34.1 135.5 Total - Development Projects 1,658 110,000 329.1 294.1 623.2 Predevelopment Projects Project Name Location Essex-Hollywood Hollywood, CA - Sep-09 Sep-11 Sep-11 Mar-12 Cadence Campus San Jose, CA - Jan-10 Sep-13 Jan-12 Jul-14 Main Street (2) Walnut Creek, CA - Jan-10 Jan-12 Jan-12 Jul-12 Total - Predevelopment Projects 1,018 - 93.3 223.6 316.9 Land Held for Future Development (4) Project Name Location City Centre Moorpark, CA 200 - Citiplace San Diego, CA 141 - Park Boulevard (5) Palo Alto, CA 27 - 90 Archer (6) San Jose, CA 42 - View Pointe Newcastle, WA 24 - Total - Other Projects 434 - 27.0 - 27.0 Grand Total - Development Pipeline 3,110 110,000 $ 449.4 $ 517.7 $ 967.1 (1) Certain apartment community developments include retail space, and the Company has included the total estimated retail square footage for each development project. (2) The Company has entered into two joint venture development projects with third-parties to develop these properties.Essex has a 50% interest in the two projects. (3) The residential component of development project stabilized in August 2008, and the retail component is expected to stabilize in January 2009. (4) The Company owns land in various stages of entitlement that is being held for future development. (5) The Company has entered into an option agreement to sell this land parcel to a third-party.During the option period the Company will continue to complete the entitlement process. (6) The Company has entered into an agreement to sell this property to a third-party. See Company's 10-Q for additional disclosures S-9 E S S E XP R O P E R T YT R U S T, I N C. Redevelopment Pipeline - September 30, 2008 (Dollars in thousands) TotalIncurred EstimatedRemaining EstimatedTotal Redevelopment NOIFor the quarter ended Q3 2008Rehab Units Region/Project Name Units To Date Cost Cost Start Date Q3 2008 Q3 2007 Vacancy Loss completed Approved - Redevelopment Projects (1) Marina Cove, Santa Clara, CA 292 $ 2,487 $ 7,371 $ 9,858 Jun-07 Foothill Commons, Bellevue, WA 360 3,930 14,874 18,804 Jun-07 Woodland Commons, Bellevue, WA 236 1,694 10,085 11,779 Jun-07 888 8,111 32,330 40,441 Active - Redevelopment Projects Southern California Avondale at Warner Center, Woodland Hills, CA 446 11,463 2,607 14,070 Oct-04 $ 1,318 $ 1,208 $ 10 198 Pathways, Long Beach, CA 296 8,120 2,640 10,760 Jun-06 929 785 28 247 Highridge, Rancho Palos Verdes, CA 255 3,828 12,735 16,563 Jan-07 939 1,015 - 9 997 23,411 17,982 41,393 3,186 3,008 38 454 Northern California The Montclaire - Phase I - III, Sunnyvale, CA 390 13,054 2,078 15,132 Aug-06 1,147 1,133 46 349 Boulevard, Fremont, CA 172 8,627 260 8,887 Sep-06 364 401 18 137 Bridgeport, Newark, CA 184 4,352 234 4,586 Oct-06 475 522 5 12 City View, Hayward, CA (2) 560 7,330 2,020 9,350 Oct-06 1,350 1,148 - 3 1,306 33,363 4,592 37,955 3,336 3,204 69 501 Seattle Metro Sammamish View, Bellevue, WA (2) 153 3,887 - 3,887 Dec-05 447 398 - 153 153 3,887 - 3,887 447 398 - 153 Total Active - Redevelopment Projects 2,456 60,661 22,574 83,235 6,969 6,610 107 1,108 Consolidated - Redevelopment Projects 3,344 68,772 54,904 123,676 6,969 6,610 107 1,108 Redevelopment Projects - Fund II Regency Tower - Phase I - II, Oakland, CA 178 3,803 673 4,476 Nov-05 398 399 10 101 The Renaissance, Los Angeles, CA 168 4,688 652 5,340 Oct-06 722 588 - 168 Fund II - Redevelopment Projects 346 8,491 1,325 9,816 1,120 987 10 269 Grand Total - Redevelopment Pipeline 3,690 $ 77,263 $ 56,229 $ 133,492 $ 8,089 $ 7,597 $ 117 1,377 (1) These projects are approved and redevelopment activity has commenced but as of Q3 2008 the communities have stabilized operations, and therefore they are classified in same-property operations. (2) These communities were restabilized during the end of third quarter of 2007, and will be included in same-property operations starting the fourth quarter of 2008. See Company's 10-Q for additional disclosures S-10 E S S E XP R O P E R T YT R U S T, I N C. Co-investments - September 30, 2008(Dollars in thousands) EssexBook Total FundOriginal Debt Property Revenue forthe three months ended % NOI for the threemonths ended % Value Cost Units Amount 2008 2007 Change 2008 2007 Change Joint Ventures Essex Apartment Value Fund II, L.P. (Fund II) (1) Southern California Parcwood, Corona, CA 312 $ 25,028 Renaissance, Los Angeles, CA 168 23,072 Total Southern California 480 48,100 $ 2,129 $ 1,985 7.3 % $ 1,363 $ 1,199 13.7 % Northern California Alderwood Park, Newark, CA 96 6,985 Carlmont Woods, Belmont, CA 195 12,747 Davey Glen, Belmont, CA 69 6,654 Enclave, San Jose, CA 637 79,548 Harbor Cove, Foster City, CA 400 34,374 Regency Tower, Oakland, CA 178 10,919 Total Northern California 1,575 151,227 7,169 6,725 6.6 % 4,441 4,024 10.4 % Seattle Metro Echo Ridge, Snoqualmie, WA 120 13,095 Morning Run, Monroe, WA 222 13,543 Tower @ 801, Seattle, WA 173 19,074 Total Seattle Metro 515 45,712 2,111 1,944 8.6 % 1,281 1,179 8.7 % Total - Operating Communities 2,570 245,039 $ 11,409 $ 10,654 7.1 % $ 7,085 $ 6,402 10.7 % Fund II - Development Pipeline (2) Eastlake 2851, Seattle, WA 127 26,095 $ 446 $ 270 Studio 40-41, Studio City, CA 149 19,254 Cielo, Chatsworth, CA 119 8,054 Total - Development Communities 395 53,403 Total - Fund II $ 60,146 $ 550,925 2,965 $ 298,442 Capitalized costs 720 60,866 Other (3) 5,497 $ 66,363 (1) The Company has a 28.2% interest as a general partner and limited partner in Fund II, and may earn promote income if Fund II exceeds certain financial return benchmarks. (2) See S-9 for more detail about the Fund II Development Pipeline. (3) Included in other investments is a development joint venture in preliminary stages located in Southern California with a carrying value of $5.0 million and a real estate technology investment. See Company's 10-Q for additional disclosures S-11 E S S E XP R O P E R T YT R U S T, I N C. Summary of Consolidated Co-Investments and Minority Interest - September 30, 2008 (Dollars in thousands) The Company enters into co-investment transactions with third party developers, owners and investors of apartment communities.In accordance with GAAP, the Company consolidates certain of these co-investment transactions, resulting in minority interests corresponding to the ownership interest of the third-party developer, owner or investor. The following table summarizes the consolidated co-investments and minority interest: Operations for the quarter ended Balance as of September 30, 2008 September 30, 2008 Investment in Related Minority DownREIT Operating Real Estate Debt Interest Units (1) Revenue Expenses NOI DownREITs: Anchor Village $ 12,319 $ 10,750 $ 2,429 111,154 $ 784 $ 338 $ 446 Barkley Apartments 9,037 4,801 2,359 80,302 645 229 416 Brookside Oaks 34,302 13,959 3,974 99,073 753 225 528 Capri at Sunny Hills 17,737 18,980 3,930 167,365 619 151 468 Brentwood (Hearthstone) 15,162 20,538 2,568 58,884 635 185 450 Hidden Valley (2) 40,307 32,918 6,089 62,647 1,336 393 943 Highridge Apartments 24,369 44,807 6,171 300,438 1,369 430 939 Montejo Apartments 8,929 5,743 1,447 34,624 485 147 338 Thomas Jefferson 26,907 19,678 7,067 62,873 748 239 509 Treehouse Apartments 11,657 7,733 2,379 67,728 628 176 452 Valley Park Apartments 15,763 9,796 1,275 56,633 765 152 613 Villa Angelina Apartments 20,301 13,247 3,003 57,709 991 275 716 236,790 202,950 42,691 1,159,430 9,758 2,940 6,818 Hillsdale Garden Apartments (3) 114,812 - 22,257 3,497 1,404 2,093 Joint Ventures - Development (4) 48,695 14,615 14,500 Operating Limited Partnership Units 73,792 Perpetual Preferred Units (5) 126,690 Balance as of September 30, 2008 $ 279,930 (1) Represents the number of DownREIT units that are currently outstanding.Generally, DownREIT units are redeemed for cash equal to the current price of Essex's common stock. (2) The Company has a 75% interest in this community and a joint venture parter has a 25% interest. (3) The Company has an 81.5% interest in this community and the joint venture partner has a 18.5% interest. (4) The Company consolidates two joint venture developments that the Company has 50% interest.In accordance with GAAP, the Company consolidates these projects. (5) Includes Series B and D Cumulative Redeemable Preferred Units with an existing distribution rate of 7.875% and can be redeemed at the Company's option on December 31, 2009 and July 28, 2010, respectively. See Company's 10-Q for additional disclosures S-12 E S S E XP R O P E R T YT R U S T, I N C. Income From Discontinued Operations and Selected Financial Data - September 30, (Dollars in thousands) Income from Discontinued Operations For the three and nine months ended September 30, 2008, the Company sold Cardiff by the Sea and St. Cloud apartment communities, and classified Coral Gardens as held for sale.For the three and nine months ended September 30, 2007, the Company sold condominium units at Peregrine Point, and during the three months ended March 31, 2007, the Company sold the City Heights community which was consolidated in accordance with FIN 46R.Income from discontinued operations for these periods also includes operating results for the four Portland communities sold in December 2007. Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Rental revenues $ 1,677 $ 4,594 6,528 $ 13,416 Interest and other income - - - 290 Revenues 1,677 4,594 6,528 13,706 Property operating expenses (1,183 ) (2,142 ) (3,594 ) (5,899 ) Interest expense (545 ) (783 ) (2,087 ) (1,729 ) Depreciation and amortization (629 ) (1,443 ) (2,434 ) (3,460 ) Minority interests 54 (20 ) 128 (226 ) Expenses (2,303 ) (4,388 ) (7,987 ) (11,314 ) Gain on sale 46 64 46 79,275 Subordination fees - - - 10,290 Minority interests (4 ) (5 ) (4 ) (66,785 ) Net gain on sale of real estate 42 59 42 22,780 Income (loss) from discontinued operations $ (584 ) $ 265 (1,417 ) $ 25,172 Common Stock Equivalents Q3 2008 YTD 2008 Actual Weighted Avg. Weighted Avg. As of 9/30/08 Common Shares 25,110,710 24,876,611 25,943,675 Stock Options 119,025 131,198 116,591 Exchangeable Bonds 245,189 174,298 277,714 Weighted Avg. Shares Diluted - EPS 25,474,924 25,182,107 26,337,980 Operating Limited Partnership Units 2,435,373 2,475,342 2,435,243 Weighted Avg. Shares Diluted - FFO 27,910,297 27,657,449 28,773,223 See Company's 10-Q for additional disclosures S-13 ESSEX PROPERTY TRUST, INC. Real Estate Information as of September 30, 2008 Square Year Year Property Age of Property Name Address City State Units Footage Acquired Built Ownership Property APARTMENT COMMUNITIES NORTHERN CALIFOFNIRA Santa ClaraCounty 1 Pointe at Cupertino 19920 Olivewood Street Cupertino CA 116 135,200 1998 1963 EPLP 45 1 Carlyle, The 2909 Nieman Boulevard San Jose CA 132 129,200 2000 2000 EPLP 8 1 Enclave, The 4355 Renaissance Drive San Jose CA 637 525,463 2005 1998 Fund II 10 1 Esplanade 350 East Taylor St. San Jose CA 278 279,000 2004 2002 EPLP 6 1 Waterford, The 1700 N. First Street San Jose CA 238 219,600 2000 2000 EPLP 8 1 Le Parc 440 N. Winchester Avenue Santa Clara CA 140 113,200 1994 1975 EPLP 33 1 Marina Cove 3480 Granada Avenue Santa Clara CA 292 250,200 1994 1974 EPLP 34 1 Bristol Commons 732 E. Evelyn Avenue Sunnyvale CA 188 142,600 1995 1989 EPLP 19 1 Brookside Oaks 1651 Belleville Way Sunnyvale CA 170 119,900 2000 1973 DownREIT 35 1 Magnolia Lane 113 South Mary Avenue Sunnyvale CA 32 31,541 2007 2001 EPLP 7 1 Montclaire 450 N. Mathilda Avenue Sunnyvale CA 390 294,100 1988 1973 EPLP 35 1 Summerhill Park 972 Corte Madera Avenue Sunnyvale CA 100 78,500 1988 1988 EPLP 20 Tasman Place 315 Tasman Drive Sunnyvale CA 284 265,296 EPLP 1 Thomas Jefferson 107 South Mary Avenue Sunnyvale CA 156 110,824 2007 1969 DownREIT 39 1 Windsor Ridge 825 E. Evelyn Avenue Sunnyvale CA 216 161,800 1989 1989 EPLP 19 12% 3,085 2,591,128 AlamedaCounty Fourth Street 700 University Avenue Berkeley CA 171 146,255 EPLP 1 Stevenson Place 4141 Stevenson Blvd. Fremont CA 200 433,100 2000 1975 EPLP 32 1 Boulevard 40001 Fremont Blvd. Fremont CA 172 131,200 1996 1978 EPLP 30 1 City View 25200 Carlos Bee Blvd. Hayward CA 560 462,400 1998 1975 EPLP 33 1 Regency Tower 1130 Third Ave. Oakland CA 178 140,900 2005 1975 Fund II 33 The Grand 100 Grand Avenue Oakland CA 238 205,026 EPLP 1 Bridgeport 36826 Cherry Street Newark CA 184 139,000 1987 1987 EPLP 21 1 Alderwood Park Apartments 37057 Magnolia Street Newark CA 96 74,624 2006 1987 Fund II 21 5% 1,390 1,381,224 ContraCostaCounty 1 San Marcos Hilltop Drive at Richmond Pkwy Richmond CA 432 407,600 2003 2003 EPLP 5 1 Bel Air 2000 Shoreline Drive San Ramon CA 462 391,000 1995 1988 EPLP 20 1 Foothill Gardens 1110 Harness Drive San Ramon CA 132 155,100 1997 1985 EPLP 23 1 Twin Creeks 2711-2731 Morgan Drive San Ramon CA 44 51,700 1997 1985 EPLP 23 1 Canyon Oaks 1 Amberstone Lane San Ramon CA 250 237,894 2007 2005 EPLP 3 1 Mill Creek at Windermere 2100 Waterstone Place San Ramon CA 400 381,060 2007 2005 EPLP 3 6% 1,720 1,624,354 San MateoCounty 1 Carlmont Woods 2515 Carlmont Drive Belmont CA 195 107,200 2004 1971 Fund II 37 1 Harbor Cove 900 E. Hillsdale Blvd. Foster City CA 400 306,600 2004 1971 Fund II 37 1 Davey Glen 200 Davey Glen Road Belmont CA 69 65,974 2006 1962 Fund II 46 1 Hillsdale Garden 3421 Edison Avenue San Mateo CA 697 611,505 2006 1948 JV - 81.5% 60 1 Belmont Terrace 1606 Continetals Way Belmont CA 71 72,951 2006 1974 EPLP 34 5% 1,432 1,164,230 San Francisco and MarinCounties 1 Mt. Sutro Terrace Apartments 480 Warren Drive San Francisco CA 99 64,000 1999 1973 EPLP 35 1 Vista Belvedere 15 Red Hill Circle Tiburon CA 76 78,300 2004 1963 EPLP 45 1% 175 142,300 Other 1 Tuscana 315 Mt. Oso Tracy CA 30 29,088 2007 2007 EPLP 1 1 Harvest Park 2327 Summercreek Drive Santa Rosa CA 104 116,628 2007 2004 EPLP 4 1 Chestnut Street Apartments 143 Chestnut Avenue Santa Cruz CA 96 87,640 2008 2002 EPLP 6 1% 230 233,356 36 Total Northern California 30% 8,032 7,136,592 1984 24 SOUTHERN CALIFORNIA Los AngelesCounty 1 Hampton Court 1136 N. Columbus Avenue Glendale CA 83 71,500 1999 1974 EPLP 34 1 Hampton Place 245 W. Loraine Street Glendale CA 132 141,500 1999 1970 EPLP 38 1 Marbrisa 1809 Termino Ave. Long Beach CA 202 122,800 2002 1987 EPLP 21 1 Pathways 5945 E. Pacific Coast Hwy. Long Beach CA 296 197,700 1991 1975 EPLP 33 1 Bunker Hill 222 and 234 S. Figueroa St. Los Angeles CA 456 346,600 1998 1968 EPLP 40 1 Cochran Apartments 612 South Cochran Los Angeles CA 58 51,400 1998 1989 EPLP 19 1 Kings Road 733 North Kings Road Los Angeles CA 196 132,100 1997 1979 EPLP 29 1 Marbella 600 South Detroit Street Los Angeles CA 60 50,108 2005 1991 EPLP 17 Belmont Station 1302 West 2nd St. Los Angeles CA 275 225,000 EPLP 1 Park Place 400 S. Detroit Street Los Angeles CA 60 48,000 1997 1988 EPLP 20 1 Windsor Court 401 S. Detroit Street Los Angeles CA 58 46,600 1997 1988 EPLP 20 1 Renaissance 630 South Masselin Avenue Los Angeles CA 168 154,268 2006 1990 Fund II 18 1 Marina City Club 4333 Admiralty Way Marina Del Rey CA 101 127,200 2004 1971 EPLP 37 1 Mirabella 13701 Marina Point Drive Marina Del Rey CA 188 176,800 2000 2000 EPLP 8 1 Monterra del Mar 280 E. Del Mar Boulevard Pasadena CA 123 74,400 1997 1972 EPLP 36 1 Monterra del Rey 350 Madison Pasadena CA 84 73,100 1999 1972 EPLP 36 1 Monterra del Sol 280 South Euclid Pasadena CA 85 69,200 1999 1972 EPLP 36 1 Fountain Park 13141 Fountain Park Drive Playa Vista CA 705 608,900 2004 2002 EPLP 6 1 Highridge 28125 Peacock Ridge Drive Rancho Palos Verde CA 255 290,200 1997 1972 DownREIT 36 Studio 40-41 4043 Radford Avenue Studio City CA 149 127,238 Fund II 1 Coldwater Canyon 4250 Codlwater Canyon Studio City CA 39 34,125 2007 1979 EPLP 29 1 Walnut Heights 20700 San Jose Hills Road Walnut CA 163 146,700 2003 1964 EPLP 44 1 Avondale at Warner Center 22222 Victory Blvd. Woodland Hills CA 446 331,000 1999 1970 EPLP 38 15% 3,958 3,294,201 VenturaCounty 1 Camarillo Oaks 921 Paseo Camarillo Camarillo CA 564 459,000 1996 1985 EPLP 23 1 Camino Ruiz Square 105 Camino Ruiz Camarillo CA 160 105,448 2006 1990 EPLP 18 1 Mountain View 649 E. Las Posas Road Camarillo CA 106 83,900 2004 1980 EPLP 28 Cielo Topanga Blvd Chatsworth CA 119 125,400 Fund II 1 Mariner's Place 711 South B Street Oxnard CA 105 77,200 2000 1987 EPLP 21 1 Tierra Vista Rice and Gonzales Oxnard CA 404 387,100 2001 2001 EPLP 7 1 Monterey Villas 1040 Kelp Lane Oxnard CA 122 122,100 1997 1974 EPLP 34 1 Meadowood 1733 Cochran Street Simi Valley CA 320 264,500 1996 1986 EPLP 22 1 Hidden Valley 5065 Hidden Park Court Simi Valley CA 324 310,900 2004 2004 DownREIT 4 1 Lofts at Pinehurst,The 1021 Scandia Avenue Ventura CA 118 71,100 1997 1971 EPLP 37 1 Hillcrest Park 1800 West Hillcrest Drive Newbury Park CA 608 521,900 1998 1973 EPLP 35 1 Pinehurst 3980 Telegraph Road Ventura CA 28 21,200 2004 1973 EPLP 35 1 Woodside Village 675 Providence Ave. Ventura CA 145 136,500 2004 1987 EPLP 21 11% 3,004 2,560,848 SOUTHERN CALIFORNIA (cont'd) Santa BarbaraCounty 1 Chimney Sweep 775 Camino Del Sur Drive Goleta CA 91 2006 1967 EPLP 41 1 CBC 6721 El Colegio Drive Goleta CA 148 2006 1962 EPLP 46 1 Hope Ranch (Continental Apartments) 3968-3974 & 3999 Via Lucero Santa Barbara CA 108 2007 1965 EPLP 43 Hope Ranch (Lucero Village) 3968-3974 & 3999 Via Lucero Santa Barbara CA 2007 1973 EPLP 35 1% 347 306,608 OrangeCounty 1 Barkley Apartments 2400 E. Lincoln Ave. Anahiem CA 161 139,800 2000 1984 DownREIT 24 1 Valley Park Apartments 17300 Euclid Ave. Fountain Valley CA 160 169,700 2001 1969 DownREIT 39 1 Capri at Sunny Hills 2341 Daphne Place Fullerton CA 100 128,100 2001 1961 DownREIT 47 1 Wilshire Promenade 141 West Wilshire Avenue Fullerton CA 149 128,000 1997 1992 EPLP 16 1 Montejo Apartments 12911 Dale St. Garden Grove CA 124 103,200 2001 1974 DownREIT 34 1 Huntington Breakers 21270 Beach Boulevard Huntington Beach CA 342 241,700 1997 1984 EPLP 24 1 Hillsborough Park 1501 South Beach Boulevard La Habra CA 235 215,500 1999 1999 EPLP 9 1 Trabuco Villas 25362 Mosswood Way Lake Forest CA 132 131,000 1997 1985 EPLP 23 1 Fairways Apartments 2 Pine Valley Lane Newport Beach CA 74 107,100 1999 1972 EPLP 36 1 Villa Angelina 201 E. Chapman Ave. Placentia CA 256 217,600 2001 1970 DownREIT 38 1 Brentwood Apartment Homes 2301 E. Santa Clara Ave. Santa Ana CA 140 154,800 2001 1970 DownREIT 38 1 Treehouse Apartments 2601 N. Grand Ave. Santa Ana CA 164 135,700 2001 1970 DownREIT 38 8% 2,037 1,872,200 San DiegoCounty 1 Alpine Country 2660 Alpine Blvd. Alpine CA 108 81,900 2002 1986 EPLP 22 1 Alpine Village 2055 Arnold Way Alpine CA 306 254,400 2002 1971 EPLP 37 1 Bonita Cedars 5155 Cedarwood Rd. Bonita CA 120 120,800 2002 1983 EPLP 25 1 Cambridge 660 F. St. Chula Vista CA 40 22,100 2002 1965 EPLP 43 1 Woodlawn Colonial 245-255 Woodlawn Ave. Chula Vista CA 159 104,500 2002 1974 EPLP 34 1 Mesa Village 5265 Clairemont Mesa Blvd. Clairemont CA 133 43,600 2002 1963 EPLP 45 1 Coral Gardens 425 East Bradley El Cajon CA 200 182,000 2002 1976 EPLP 32 1 Tierra del Sol/Norte 989 Peach Ave. El Cajon CA 156 117,000 2002 1969 EPLP 39 1 Grand Regency 2050 E. Grand Ave. Escondido CA 60 42,400 2002 1967 EPLP 41 1 Mira Monte 10360 Maya Linda Rd. Mira Mesa CA 355 262,600 2002 1982 EPLP 26 1 Country Villas 283 Douglas Drive Oceanside CA 180 179,700 2002 1976 EPLP 32 1 Mission Hills 218 Rancho Del Oro Oceanside CA 282 244,000 2005 1984 EPLP 24 1 Bluffs II, The 6466 Friars Road San Diego CA 224 126,700 1997 1974 EPLP 34 1 Summit Park 8563 Lake Murray Blvd. San Diego CA 300 229,400 2002 1972 EPLP 36 1 Vista Capri - North 3277 Berger Ave. San Diego CA 106 51,800 2002 1975 EPLP 33 1 Carlton Heights 9705 Carlton Hills Blvd. Santee CA 70 48,400 2002 1979 EPLP 29 1 Shadow Point 9830 Dale Ave. Spring Valley CA 172 131,200 2002 1983 EPLP 25 11% 2,971 2,242,500 RiversideCounty 1 Parcwood 1700 Via Pacifica Corona CA 312 270,000 2004 1989 Fund II 19 1 Devonshire Apartments 2770 West Devonshire Ave. Hemet CA 276 207,200 2002 1988 EPLP 20 2% 588 477,200 67 Total Southern California 48% 12,905 10,753,557 1978 30 SEATTLE METROPOLITAN AREA 1 Cedar Terrace 3205 115th Ave. NE Bellevue WA 180 174,200 2005 1984 EPLP 24 1 Emerald Ridge 3010 118th Avenue SE Bellevue WA 180 144,000 1994 1987 EPLP 21 1 Foothill Commons 13800 NE 9th Place Bellevue WA 360 288,300 1990 1978 EPLP 30 1 Palisades, The 13808 NE 12th Bellevue WA 192 159,700 1990 1977 EPLP 31 1 Sammamish View 16160 SE Eastgate Way Bellevue WA 153 133,500 1994 1986 EPLP 22 1 Woodland Commons 13700 NE 10th Place Bellevue WA 236 172,300 1990 1978 EPLP 30 1 Canyon Pointe 1630 228th St. SE Bothell WA 250 210,400 2003 1990 EPLP 18 1 Inglenook Court 14220 Juanita Drive, NE Bothell WA 224 183,600 1994 1985 EPLP 23 1 Salmon Run at Perry Creek 2109 228th Street SE Bothell WA 132 117,100 2000 2000 EPLP 8 1 Stonehedge Village 14690 143rd Blvd., NE Bothell WA 196 214,800 1997 1986 EPLP 22 1 Park Hill at Issaquah 22516 SE 56th Street Issaquah WA 245 277,700 1999 1999 EPLP 9 1 Highlands at Wynhaven 1460 NE Hawthorne Street Issaquah WA 333 424,674 2008 2000 EPLP 8 1 Wandering Creek 12910 SE 240th Kent WA 156 124,300 1995 1986 EPLP 22 1 Bridle Trails 6600 130th Avenue, NE Kirkland WA 108 99,700 1997 1986 EPLP 22 1 Evergreen Heights 12233 NE 131st Way Kirkland WA 200 188,300 1997 1990 EPLP 18 1 Morning Run 18463 Blueberry Lane Monroe WA 222 221,786 2005 1991 Fund II 17 1 Laurels at Mill Creek 1110 164th Street SE Mill Creek WA 164 134,300 1996 1981 EPLP 27 1 Anchor Village 9507 49th Avenue West Mukilteo WA 301 245,900 1997 1981 DownREIT 27 1 Castle Creek 7000 132nd Place, SE Newcastle WA 216 191,900 1998 1998 EPLP 10 1 Brighton Ridge 2307 NE 4th Street Renton WA 264 201,300 1996 1986 EPLP 22 1 Fairwood Pond 14700 SE Petrovitsky Rd. Renton WA 194 189,200 2004 1997 EPLP 11 1 Forest View 650 Duvall Ave. NE Renton WA 192 182,500 2003 1998 EPLP 10 Joule Broadway 523 Broadway Avenue, East Seattle WA 295 191,109 JV - 50% 1 The Cairns 420 Yale Avenue Seattle WA 100 70,806 2007 2006 EPLP 2 1 Fountain Court 2400 4th Street Seattle WA 320 207,000 2000 2000 EPLP 8 1 Linden Square 13530 Linden Avenue North Seattle WA 183 142,200 2000 1994 EPLP 14 Eastlake 2851 2833 - 2851 Eastlake Avenue Seattle WA 127 234,086 Fund II 1 Maple Leaf 7415 5th Avenue, NE Seattle WA 48 35,500 1997 1986 EPLP 22 1 Spring Lake 12528 35th Avenue, NE Seattle WA 69 42,300 1997 1986 EPLP 22 1 Wharfside Pointe 3811 14th Avenue West Seattle WA 142 119,200 1994 1990 EPLP 18 1 Tower @ 801 801 Pine Street Seattle WA 173 118,500 2005 1970 Fund II 38 1 Echo Ridge 34907 SE Kinsey Street Snoqualmie WA 120 124,359 2005 2000 Fund II 8 30 Total Seattle Metropolitan Area 22% 5,853 5,139,325 1989 19 133 Apartment Communities 100% 26,790 23,029,474 (1) 8 Apartment Communities Under Construction 1,658 1,063,005 (2) Avg. square footage 860 Definitions for Property Ownership Avg. units per property 201 EPLP The Company has a 100% ownership in the community. Avg. age of property 26 Fund II The community is owned by Fund II.The Company has a 28.2% interest in Fund II which is accounted for using the equity method of accounting. (1) Includes 44,318 square feet of retail or commercial space DownREIT The Company holds a 1% special limited partner interest in the partnerships which owns the community.In accordance with GAAP, the Company consolidates this community. (2) Includes 100,700 square feet of estimated retail or commercial space JV - 81.5% The Company has a 81.5% ownership in this community and is consolidated. JV - 50% The Company has a 50% ownership in this development and is consolidated. OTHER REAL ESTATE ASSETS Manufactured Housing Communities Green Valley 2130 Sunset Dr. Vista CA 157 pads 2002 1973 EPLP Office Buildings Essex Corporate Headquarter Bldg. 925 E. Meadow Dr. Palo Alto CA 17,400 1997 1988 EPLP Derian Office Building 17461 Derian Av. Irvine CA 110,000 2000 1983 EPLP Essex Southern Cal. Office Building 22110-22120 Clarendon St. Woodland Hills CA 38,940 2001 1982 EPLP River Oaks 535 - 575 River Oaks San Jose CA 262,500 2007 1990 EPLP Hollywood 6230 Sunset Blvd. Los Angeles CA 35,000 2006 1938 EPLP 463,840 Essex Markets Forecast 2008: Supply, Jobs and Apartment Market Conditions Residential Supply* Job Forecast** Forecast Market Conditions*** Market New MF Supply % of Total Stock New SF Supply % of Total Stock Est.New Jobs Dec-Dec % Growth Estimated Y-o-Y Rent Growth Estimated Year End Occupancy Seattle 4,500 1.2 % 8,000 1.2 % 28,000 1.9 % 7.00 % 96.00 % San Francisco 3,100 0.9 % 800 0.2 % 10,000 1.0 % 5.50 % 96.50 % Oakland 2,100 0.8 % 3,400 0.5 % -16,000 -1.5 % 4.00 % 95.00 % San Jose 2,000 1.0 % 1,600 0.4 % 3,000 0.3 % 7.00 % 96.00 % No. Cal. 7,200 0.8 % 5,800 0.4 % -3,000 -0.1 % 5.5 % 96.0 % Ventura 600 1.2 % 700 0.3 % -4,500 -1.5 % -5.00 % 94.50 % Los Angeles 8,200 0.6 % 6,400 0.3 % -24,000 -0.6 % 0.00 % 95.00 % Orange 3,700 1.0 % 2,000 0.3 % -18,500 -1.2 % 0.00 % 95.00 % San Diego 3,100 0.8 % 3,100 0.5 % 0 0.0 % 2.00 % 95.00 % So. Cal. 15,600 0.7 % 12,200 0.4 % -47,000 -0.6 % 0.00 % 95.00 % All data is an Essex Forecast U.S. Economic
